Citation Nr: 1111129	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-39 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from October 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A Notice of Disagreement was received in February 2009, a Statement of the Case was issued in September 2009, and a Substantive Appeal was received in October 2009.  

The February 2009 Notice of Disagreement was also filed with regard to the issues of entitlement to service connection for hypertension, lung disability, and a heart attack.  A Statement of the Case was issued in September 2009.  However, in his Substantive Appeal the Veteran expressly indicated that he was only appealing the tinnitus issue.  Thus, the hypertension, lung disability, and heart attack issues are not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 


FINDING OF FACT

Tinnitus is related to service.


CONCLUSION OF LAW

Tinnitus was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that the Veteran's DD 214 shows that his military occupational specialty (MOS) was offset pressman.  There are no service treatment records related to tinnitus.  A service Report of Medical Examination dated in April 1968 for pre-inductee purposes reflects that the Veteran's ears were clinically evaluated as normal.  A Report of Medical History dated in April 1968 for pre-inductee purposes reflects that the Veteran checked the 'no' box for ear, nose or throat trouble.  A Report of Medical Examination dated in February 1971 for separation purposes reflect that the Veteran's ears were clinically evaluated as normal.  A Report of Medical Examination dated in May 1975 for reenlistment purposes reflects that the Veteran's ears were clinically evaluated as normal.  A Report of Medical History dated in May 1975 for reenlistment purposes reflects that the Veteran checked the 'no' box for ear, nose, or throat trouble.  

The Veteran filed a claim for compensation for tinnitus in April 2008.  He indicated that he felt the tinnitus was associated with exposure to noise in service, including printing presses, jet noise, and rocket attacks and small arms fire.  He indicated that he had been stationed near the main runway at Bien Hoa Air Force Base in service.  

VA outpatient treatment records reflect that on an annual physical, dated in May 2009, the Veteran complained of tinnitus.  

The Veteran underwent a VA examination in November 2009.  He reported that tinnitus started intermittently in the mid-1970's, prior to the onset of hearing loss.  He stated that tinnitus has gotten progressively worse.  He reported that bilateral tinnitus is recurrent.  He stated that he was employed as an off-set printer while on active duty.  He reported that, post-service, he worked as an auto glass installer.  He denied recreational noise exposure.  

Following physical examination, the examiner diagnosed bilateral sensorineural hearing loss with associated tinnitus.  The examiner opined that tinnitus is not caused by or a result of environmental noise exposure as an off-set printer.  The examiner reasoned that the pattern of the pure-tone thresholds on the audiogram are most consistent with aging of the hearing mechanism (presbycusis), and are not typical of a noise-induced hearing loss.  The examiner noted that tinnitus commonly accompanies a sensorineural hearing loss of this degree, again, most likely due to aging of the hearing mechanism.  The examiner stated that there are no other risk factors in the Veteran's history.  

The Board views the medical evidence as showing that the Veteran currently suffers from tinnitus disability.  The essential question is whether the tinnitus is related to noise exposure during service.  The Board finds it highly significant that the Veteran reported that tinnitus started intermittently in the mid-1970's, prior to the onset of hearing loss.  Moreover, although the November 2009 VA examiner opined that tinnitus is not caused by or a result of environmental noise exposure as an off-set printer, the examiner did not address whether tinnitus is caused by or a result of the Veteran's claimed noise exposure to jet noise, rocket attacks and small arms fire while he was stationed near the main runway at Bien Hoa Air Force Base in service.  Under the circumstances, the Board believes that the tinnitus issue falls within the area of reasonable doubt contemplated by 38 U.S.C.A. § 5107(b).  In such a case, all such reasonable doubt is to be resolved in the Veteran's favor.  Entitlement to service connection for tinnitus is warranted on that basis.  

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran with regard to the tinnitus claim is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that in a May 2008 communication, the RO informed the Veteran of the information and evidence necessary to substantiate his claim.


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


